Citation Nr: 1036032	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-13 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial higher rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.

This matter came to the Board of Veterans' Appeals (Board) from a 
July 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran testified at a Board 
hearing in September 2008.  This matter was remanded in October 
2008 and June 2009 for further development.

By rating decision in February 2005, the RO increased the PTSD 
disability rating to 50 percent, effective January 12, 2004, the 
date of the initial claim, and by rating decision in February 
2010 to 70 percent, effective January 27, 2010.  However, where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, the RO and Board 
are required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The 
issue therefore remains in appellate status. 


FINDINGS OF FACT

1.  From January 12, 2004, the Veteran's service-connected PTSD 
was manifested by intrusive thoughts, sleep impairment with 
nightmares, anxiety, depression, panic attacks, hypervigilance, 
periodic suicidal ideation, impaired memory and concentration, 
and avoidance and inability to establish and maintain effective 
relationships; but was not productive of total occupational and 
social impairment.

2.  The Veteran's service-connected PTSD renders him unable to 
secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From January 12, 2004, the criteria for the assignment of a 
schedular disability evaluation of 70 percent, but no higher, for 
the Veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that since the issue of entitlement to 
assignment of a higher initial rating for PTSD is a downstream 
issue from that of service connection (for which a VCAA letter 
was duly sent in April 2004), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that 
the United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran was 
furnished proper VCAA notice with regard to the  claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 
491 (2006).  

Nevertheless, the record shows that in April 2006, November 2008, 
July 2009 and November 2009 VCAA letters, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to a higher initial rating for PTSD.  The appellant 
was also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

Further, with respect to the issue of entitlement to TDIU, in 
light of the favorable decision as it relates to this issue, the 
satisfaction of VCAA requirements is rendered moot.  Further, it 
is anticipated that the RO will furnish notice regarding 
assignment of an effective date for the award of TDIU and the 
Veteran will have the opportunity to appeal the effective date 
awarded by the RO, if he so desires.

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in April 
2004, which was prior to the initial rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that subsequent VCAA 
notices were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issue on appeal in subsequent supplemental 
statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issue of a higher 
initial rating, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the instant case, the appellant 
was provided with notice of what type of information and evidence 
was needed to substantiate the underlying claim for service 
connection.  Further, the subsequent VCAA letters gave notice of 
the types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal. 

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a) (West 2002), notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-
1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007).  In line with the reasoning set forth in these 
judicial decisions, it appears that the notice requirements 
addressed by the Court in Vazquez-Flores, supra, would not apply 
to initial rating claims such as the one now on appeal to the 
Board.  Moreover, the U.S. Court of Appeals for the Federal 
Circuit recently reversed the Court's holding in Vazquez-Flores, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes VA treatment 
records, Board hearing testimony and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

Although the Board determined in its June 2009 remand that the 
January 2009 VA examination was inadequate for rating purposes, 
the Veteran was afforded VA examinations in May 2004 and January 
2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The 
examination reports obtained from these examinations contains 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet.App. 204 (1994).  The Board recognizes that the 
June 2009 remand directed the RO to obtain a VA examination with 
a psychiatrist.  However, it appears that the January 2010 VA 
examination was actually performed by a psychologist.  
Nevertheless, as the examiner was a medical professional with 
expertise in mental health disorders and provided a sufficient 
examination report to allow for rating the Veteran's PTSD, the 
Board finds that the RO has substantially complied with the it's 
prior remand and has met its duty to assist.  See Stegall v. 
West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 
(1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal. 

Laws and Regulations

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher initial 
disability rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
As in the instant case, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
Id. at 126.

The Veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the criteria 
for PTSD, as set forth at 38 C.F.R. § 4.130, a 50 percent rating 
is assigned for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect, circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet.App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet.App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job). 

Factual Background

The Veteran filed a claim for service connection on January 12, 
2004.  In a statement submitted with his claim, the Veteran 
provided that he suffered from sleep disturbance, nightmares, 
guilt, avoidance symptoms and depression. 

He was a afforded a VA examination in May 2004.  The claims file 
was reviewed.  It was noted that he quit working in 1995 when he 
injured his back.  He had two daughters, but only maintained 
contact with one of them.  He was currently married to his fifth 
wife and had been in a relationship with her for 11 years.  He 
also did not have contact with his siblings.  The Veteran 
described his attitude towards social interactions as 
problematic.  He continued to enjoy fishing.  He endorsed 
previous problems with alcohol and drug use, but had been sober 
for about 20 years.  

On mental status examination, the Veteran was dressed casually 
and presented with excellent grooming and hygiene.  Eye contact 
was poor and he appeared lethargic.  He was cooperative and spoke 
in normal rate and rhythm.  His mood was dysphoric and his affect 
was restricted.  He gave goal-directed answered to questions and 
there was no evidence of thought process problems.  Similarly, 
his though content was without disturbance.  There was no 
endorsement of hallucinations and no delusional content emerged.  
The Veteran expressly denied suicidal and homicidal ideation.  He 
was well oriented, but significant short-term memory impairment 
was noted.  He met the criteria for a diagnosis of PTSD as he was 
combat Veteran who persistently re-experienced the traumatic 
events.  He had severe nightmares and anger reaction  when 
thinking about Vietnam.  He also showed persistent avoidance of 
stimuli associated with trauma.  He was less interested in 
activities and avoided crowds.  He felt restricted range of 
emotions.  He was living day by day, which was partially related 
to his colon cancer.  He had concentration problems.  He was also 
hypervigilant and also exhibited startle reactions every now and 
then.  The diagnosis was PTSD, but it was also indicated that the 
Veteran had some situational depression related to his cancer 
diagnosis.  The GAF score was 50.  The examiner did not comment 
on the Veteran's occupational functioning.  

VA treatment records have been reviewed and associated with the 
claims file.  A December 2003 mental health initial assessment 
showed complaints of depression, anxiety and nightmares.  The 
Veteran previously self-medicated with alcohol and drugs.  His 
symptoms had resulted in four divorces and he was currently 
married to his fifth wife.  It was noted that he was unemployed 
due to an accident where he injured his back.  He experienced 
recurrent intrusive distressing memories and dreams, as well as 
intense psychological distress when exposed to internal or 
external cues.  He also exhibited efforts to avoid thoughts, 
feelings, conversations, activities, places or people.  He had 
diminished interest in once-enjoyed activities and feelings of 
detachment from others.  He also had persistent symptoms of 
hyper-arousal including difficulty falling/staying asleep, 
difficulty concentrating and hyper-vigilance.  On mental status 
examination, the Veteran was alert to and oriented to person, 
place, time and situation.  His mood was depressed and anxious.  
Affected showed constriction.  However, he denied 
suicidal/homicidal ideation.  Concentration was mildly impaired.  
He was capable of abstract thought processes.  Thought was 
logical, coherent and goal-directed.  The Veteran expressly 
denied auditory/visual hallucinations.  No overt delusional 
belief or paranoia was present.  Judgment and insight were 
sufficient for informed consent.  The diagnosis was chronic PTSD 
and a GAF of 45 was given.  

Follow up treatment records continued to show no indication of 
suicidal/homicidal ideation or hallucinations/delusions.  He was 
always alert and oriented X4.  However, an October 2004 record 
showed that the Veteran had become more reclusive with more 
difficulty with concentrating and more tension in his marriage.  
A GAF of 42 was given.  In January 2005, the Veteran reported 
panic attacks about twice weekly.  He was still alert and 
oriented X4 with no suicidal/homicidal ideation or psychosis.  
His GAF was 44.  While the symptoms were essentially the same, an 
August 2005 record did note continuing anxiety and panic type 
episodes and assigned a GAF of 45.  A November 2005 record noted 
that the Veteran reported feeling more suspicious and paranoid.  
It was observed that hypervigilance was apparent.  A GAF of 45 
was again assigned.  The same GAF was also assigned in February 
2006 and again it was noted that he had panic attacks, paranoid 
feelings and difficulty sleeping.  

An October 2005 statement from the Veteran's wife has also been 
included in the record.  She reported that the Veteran did not 
have a relationship with his eight siblings or parents.  He 
stayed depressed most of the time.  She indicated that they had 
no friends because the Veteran did not trust anybody.  She stated 
that he felt like everyone was out to get him.  His short term 
memory was getting worse.  

At the September 2008 Board hearing, the Veteran testified that 
he had no contact with his eight siblings or parents.  He also 
indicated that he had not worked since 1997 due to disability.  
He reported suffering from nightmares, panic attacks two to three 
times a day, hypervigilance, suicidal thoughts, obsessional 
rituals, avoidance symptoms and impaired impulse control.  He 
indicated that he had no social life.  He stated that he used to 
self-medicate with alcohol.   He would get into bar fights and 
had domestic violence issues.  His wife testified that the 
Veteran stayed home all the time and did not trust anybody.  He 
would also get aggravated and agitated over little things.  He 
was paranoid and there had been domestic violence issues where 
the police had been called.  It was also reported by the 
Veteran's representative that the Veteran's GAF score had been in 
the low 40s indicative of serious symptoms.  There was also some 
discussion about raising a claim for TDIU.  

Given that there was evidence of an increase in severity of the 
Veteran's PTSD since the last VA examination, the Board remanded 
this case in October 2008 for another VA examination.  On remand, 
the Veteran was afforded a VA examination 
in January 2009.  Unfortunately, it appears that the examination 
was done by a physician's assistant and the report was not 
reviewed by a medical or licensed doctor.  The claims file was 
reviewed.  Essentially, the same history as previously noted on 
the last VA examination was given.  On mental status examination, 
the Veteran was casually dressed.  His mood was dysphoric, but 
his affect was appropriate.  Orientation was intact to person, 
time and place.  Thought process and content were unremarkable.  
He reported no delusions or hallucinations.  It was observed that 
nightmares had decreased with the aid of medication.  It was also 
determined that he did not have inappropriate behavior or 
obsessive/ritualistic behavior.  The Veteran denied 
suicidal/homicidal ideation.  His impulse control was determined 
to be fair.  He was learning to control anger better and avoiding 
situations that could trigger anger reactions.  He was able to 
maintaining appropriate hygiene and there was no problem with 
activities of daily living.  He had mild memory impairment. 

With respect to PTSD symptoms, the Veteran exhibited recurrent 
and intrusive distressing recollections and dreams of the 
traumatic event.  He also had a physiological reactivity to 
exposure to internal and external cues.  He showed persistent 
avoidance of stimuli associated with the trauma.  He felt 
detached from others.  He also had difficulty falling and staying 
asleep as well as irritability or outbursts of anger.  The 
assessment was PTSD and GAF of 50 was given.  The examiner opined 
that functioning appeared stable over the past year and that 
there had been some improvement per the Veteran.  However, again, 
he did not provide any discussion with respect to the Veteran's 
occupational impairment with respect to his PTSD.  

In a March 2009 statement, the Veteran asserted that this 
examination was inadequate because the examiner misrepresented 
what the Veteran had reported.  He also indicated that he did not 
get sufficient opportunity to describe his symptoms.  He further 
indicated that the examiner indicated that he thought the Veteran 
was lying.  

Accordingly, it its June 2009 remand, the Board determined that 
as the examination was done by a physician's assistant and there 
was no indication that it had been reviewed by a psychiatrist and 
the examiner did not address the Veteran's occupational 
impairment, the examination was inadequate for rating purposes.  
Accordingly, the case was remanded again for another VA 
examination as well as additional VA treatment records.

Follow up VA treatment records showed that in November 2008, the 
Veteran presented with suicidal ideation in the past 30 days.  A 
contemporaneous November 2008 record showed that the Veteran was 
positive for visual flashbacks from combat.  It noted that he was 
unemployable and a GAF of 40 was given.   
Another November 2008 record showed that his speech had decreased 
rate and tone.  A GAF of 49 was given.  In December 2008, the 
Veteran's appearance was slightly disheveled and his speech again 
had decreased rate and tone.  He also was still positive for 
panic attacks.  Another record in April 2009 continued to 
document the same symptoms, but the Veteran's speech was noted to 
be normal.  A GAF of 45 was assigned.  Follow up 2009 treatment 
records continued to document severe PTSD symptoms and assign GAF 
scores in the low 40s.  Importantly, an October 2009 record 
showed that the Veteran had again presented with suicidal 
ideation in the past 30 days.  Further, a January 2010 record 
showed that the Veteran reported that he was going through 
another divorce.  A GAF score of 50 was given.  

On remand, the Veteran was afforded a VA examination on January 
27, 2010 by a VA psychologist.  The claims file was reviewed.  
The Veteran reported daily anxiety, depression, panic attacks two 
to three times a week, nightmares, episodic anger and frustration 
and paranoia.  The Veteran reported that he had been divorced six 
times and had poor relationship with family.  He had no friends 
and participated in no social activities.  He remains at home 
other than going to the VA.  It was observed that the Veteran 
social functioning was severely impaired.  

On mental status examination, he was casually dressed.  He 
appeared apathetic and had poor eye contact.  His psychomotor 
activity was fatigued and tense.  His speech was slow and his 
affect was constricted.  His mood was anxious, depressed, fearful 
and labile.  He was oriented to person, time and place.  He had 
no delusions or hallucinations.  He exhibited severe sleep 
impairment.  The Veteran did not exhibit inappropriate behavior 
or obsessive/ritualistic behavior.  He reported panic attacks and 
difficulty in functioning prior to and following for hours.  He 
had passive suicidal ideation, but no active idea or plans at 
present.  He had fair impulse control.  It was also observed that 
he could maintain minimal personal hygiene.  Some slight and 
moderate problems with activities of daily living were noted.  
His memory was mildly impaired.  

With respect to his PTSD symptoms, the Veteran exhibited 
recurrent and intrusive distressing recollections and dreams of 
the traumatic event.  He also had a intense psychological 
distress at exposure to internal and external cues.  He showed 
persistent avoidance of stimuli associated with the trauma.  He 
felt detached from others.  He also had difficulty falling and 
staying asleep as well as difficulty concentrating, 
hypervigilance and exaggerated startle response.   His PTSD 
symptoms were daily and moderate to severe with periods lasting 
hours to days.  The examiner found that his social functioning 
and activity were impaired with restricted, depressed, anxious 
mood and affect.  He had difficulty in dealing with people as 
well as failed marriages and inability to hold a job in 
occupational functioning and not able to work since 1996 (SS 
unemployability).  

The assessment was PTSD and depressive disorder, which 
accompanied and overlapped with PTSD.  Interactions could result 
in exacerbations and aggravations.  His GAF was 48.  The examiner 
concluded that the Veteran's condition remained severe and 
chronic with impairment of social and occupational functions of 
daily living with inability to maintain work as well as 
relationships of any kind.  The examiner determined that his 
performance in employment, routine responsibilities of self-care, 
family role functioning, physical health, social/interpersonal 
relationships and recreation/leisure pursuits were all severely 
impaired.  The examiner found that there was total occupational 
and social impairment due to PTSD signs and symptoms.  The 
Veteran had not been able to maintain a job due to his severe 
symptoms of PTSD with depression, anxiety, fear, flashbacks and 
inability to deal with people in an adequate manner.  
 
Analysis

The Board now turns to whether a higher rating is warranted for 
the Veteran's service-connected PTSD.  As previously noted, the 
RO granted an increased disability evaluation to 50 percent for 
the Veteran's service-connected PTSD, effective January 12, 2004, 
the date of the initial claim.  Moreover, the RO granted an 
increased disability rating from 50 percent to 70 percent, 
effective January 27, 2010, the date of the most recent VA 
examination.  Accordingly, the Board must determine whether a 
rating in excess of 50 percent is warranted from January 12, 2004 
to January 27, 2010, and whether a rating in excess of 70 percent 
is warranted from January 27, 2010.   

Initially, the Board finds that based on the medical evidence of 
record, the Veteran's disability picture has more nearly 
approximated the criteria for a 70 percent rating from the date 
of claim.  It appears that the Veteran's PTSD symptoms themselves 
have been consistent throughout the entire appeal period.  
Significantly, throughout the appeal period, the Veteran had been 
assigned GAF scores between 41 and 50, which is indicative of 
serious symptoms, such as suicidal ideation or obsessional 
rituals.  Moreover, although the Veteran denied it at times, the 
medical evidence does show a history of suicidal ideation at 
times as well as daily panic attacks throughout the appeal 
period.  

Further, the evidence also documented poor concentration and 
memory as well as anger issues and impaired impulse control.  
Significantly, the Veteran and his wife credibly testified that 
he had suicidal thoughts, panic attacks, and memory loss.  The 
Veteran also experienced anger outbursts and continuous 
depression as documented in VA treatment records and VA 
examinations.  Moreover, there was also documentation of serious 
problems being able to maintain relationships as documented that 
the Veteran had been divorced six times (most recently with the 
spouse who testified at the hearing) and had no relationship 
whatsoever with is brothers, sisters and parents.  In sum, the 
evidence showed that the Veteran had an inability to establish 
and maintain effective relationships that has existed throughout 
the entire appeal period.  

Further, the Veteran and his wife indicated that he had severe 
occupational impairment throughout this period, and the Board 
must rely solely on their statements and VA treatment records as 
the May 2004 VA examination did not address occupational 
impairment and the January 2009 VA examination was found to be 
insufficient for rating purposes.  Moreover, given that the 
Veteran was not afforded a sufficient VA examination for many 
years until January 2010, the Board must look to this examination 
report as indicative of the Veteran's symptoms throughout the 
appeal period.  Further, the January 2010 VA examiner did not 
indicate that the symptoms described has onset just recently.  
Accordingly, although the evidence is unclear at times, the Board 
believes that this is a case were the positive evidence and the 
negative evidence is in a state of equipoise.  In sum, when 
resolving all benefit of the doubt in favor of the Veteran, a 70 
percent rating is warranted, effective January 12, 2004, the date 
of claim.  See 38 U.S.C.A. § 5107(b); Fenderson.  

Nevertheless, the preponderance of the evidence is against a 
finding of total occupational and social impairment to warrant a 
disability rating of 100 percent.  Although the Veteran has been 
assigned GAF scores between 41 and 50 reflecting serious symptoms 
and the most recent VA examiner indicated that the Veteran had 
total social and occupational impairment, the Veteran's symptoms 
during this time period do not more nearly approximate the types 
of symptoms set forth as examples in the regulatory criteria for 
a 100 percent schedular rating.  For instance, the medical 
evidence of record clearly showed that the Veteran did not have 
persistent delusions or hallucinations, or grossly inappropriate 
behavior.  Further, even though there is evidence of thoughts of 
suicide, there is no medical evidence of persistent danger to 
hurting self or others.  Significantly, the Veteran has indicated 
on numerous occasions that he had no intent or plan.  With one 
exception where his appearance was slightly disheveled, the 
medical evidence of record showed that the Veteran was well-
groomed.  In sum, the Veteran was able to maintain minimal 
personal hygiene, which was specifically determined at the most 
recent VA examination.  He was consistently alert and oriented to 
place and person, and his speech was primarily considered normal 
with the exception of a few occasions.  The medical evidence does 
not show any finding of gross impairment of thought processes or 
communication.  Further, although there was some report of memory 
problems, there was no medical finding that the Veteran's memory 
loss was to such an extent that the Veteran did not remember 
names of close relatives, his own occupation or his own name.  

The medical evidence also showed that the Veteran was able to 
perform his activities of daily living.  The most recent VA 
examination specifically stated that he could perform his 
activities of daily living.  Moreover, as mentioned above, a GAF 
score of 41 to 50 is indicative of serious symptoms such as 
suicidal ideation or obsessional rituals, which are criteria 
under the current 70 percent rating.  In other words, the GAF 
score predominantly assigned by medical professionals when 
treating the Veteran reflected the 70 percent rating criteria.  
In sum, the degree of PTSD impairment is adequately contemplated 
by the current 70 percent rating.  

In conclusion, an initial rating of 70 percent, but no higher, is 
warranted for the service-connected PTSD.  

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in Diagnostic Code 9411 for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.

TDIU

At the Board hearing as well as in a September 2010 brief by the 
Veteran's representative, the issue of entitlement to a total 
rating based on individual unemployability (TDIU) has been 
raised.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-
54 (2009).   In light of the Court's decision and given that 
there is evidence of unemployability due to the Veteran's 
service-connected PTSD in the claims file, the Board now turns to 
whether entitlement to TDIU is warranted. 

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  Consideration 
may be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.

VA regulations establish objective and subjective standards for 
an award of a total rating based on unemployability.  When the 
veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned where one disability is ratable at 60 percent or more, 
or where there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or more, 
and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities are PTSD, currently 
evaluated as 70 percent disabling; malaria, currently evaluated 
as noncompensable; and chloracne, current evaluated as 
noncompensable.  Thus, given that the Veteran's PTSD has been 
rated over 60 percent, the Veteran does meet the schedular 
requirements for a total disability rating based on individual 
unemployability due to his service-connected PTSD under 38 C.F.R. 
§ 4.16(a).

However, the Board must still determine whether the Veteran's 
service-connected PTSD results in impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  Although the evidence showed that the 
Veteran initially stopped working due to a back disability, the 
Veteran has consistently claimed that he had not been able to 
work due to his PTSD disability.    

In the January 2010 VA examination, the examiner stated that the 
Veteran had not been able to hold a job due to his PTSD.  He 
indicated that the Veteran was unemployable.  The examination 
report concluded that the there was total occupational and social 
impairment due to PTSD and the Veteran had not been able to 
maintain a job due to his severe symptoms of PTSD with 
depression, anxiety, fear, flashbacks and inability to deal with 
people in an adequate manner.  Again, the medical evidence showed 
continuing treatment of the Veteran's PTSD and recent GAF scores 
between 41 and 50, which again are indicative of serious 
occupational impairment.  

Therefore, based on the January 2010 VA examination as well as 
treatment records, when resolving all benefit of the doubt in the 
Veteran's favor, the Board must conclude the Veteran is 
unemployable due to his service-connected PTSD and that 
entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b).  As 
previously noted, it is anticipated that the RO will furnish 
notice regarding assignment of an effective date for the award of 
TDIU and the Veteran will have the opportunity to appeal the 
effective date awarded by the RO, if he so desires


ORDER

An initial rating of 70 percent, but no higher, is warranted for 
the Veteran's service-connected PTSD, effective from January 12, 
004.  Further, entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  To this extent, the appeal is granted subject to the 
law and regulations governing the payment of monetary benefits.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


